Earl Warren: International Association of Machinists et al., Appellants versus S. B. Street et al. Mr. Gambrell, you may continue your argument.
E. Smythe Gambrell: May it please the Court. I'm advised that I have about ten minutes and I hope in that time to cover some six or eight points that I ought to comment on here today. May I start out by saying that it is our position that all three of the forms are relief granted by the trial court in this case, that is the declaratory judgment, the monetary judge -- monetary judgments, and the injunction are appropriate in form and are amply supported by the findings of the trial judge and by the evidence in this case and the judgment of the Supreme Court of Georgia. And therefore, we do seek the affirmance of the judgement and decree of the court below. Yesterday, some question was raised about the difference between collection and expenditure and the nature of those two incidents of this whole proposition. It is our position that the collection of the dues and the making of the expenditures for the various challenged purposes constitute just one integrated process, so far as the appellees are concerned. It's all a part of the required membership in the unions. We say that it is the membership which the union-shop agreement compels and not the collection of moneys. My clients are required to be members and in order to get to be members, they have to pay their dues. All of it is one package. That membership compelled by government action, takes money away from my clients and also makes it available to the unions for legitimate expenditures or for further expenditures which they may appropriate it to without authority, or in abuse of their authority. In other words, it's all in one package and we do not subscribe to the thought that the collection could be legal and the expenditure -- I mean that they can be separated as to a point of legality. They all come together and we want -- we insist that they be treated together.
Earl Warren: Well, Mr. Gambrell, let me ask me you this. Suppose the contract itself is within the statute as written and suppose the dues collected are within the statute as written, do you believe that we should strike the statute down, because of the possibility of someone violating it in the future?
E. Smythe Gambrell: We had shown here by overwhelming evidence, Your Honor.
Earl Warren: I was just trying to test your present argument to the extreme.
E. Smythe Gambrell: -- well, we are seeing the statute and the contract as applied here, as administered here and they say that that's the way the Congress intended for it to be administered. We say that that is unconstitutional and should be stopped on constitutional grounds. We do not have before us a case of where this statute was administered strictly along collective bargaining lines, Your Honor.
Earl Warren: But I'm wondering if we should be bound by what the petitioners say Congress meant?
E. Smythe Gambrell: Well, they have shown --
Earl Warren: Can they stipulate --
E. Smythe Gambrell: They have shown a legislative history and they have shown the conduct of Congress over this period. And they have shown many other things which they've documented very completely where Congress has refused, when reminded of the abuses, Congress has refused to do anything to ameliorate it or correct it or, to more specifically, narrow the functions down to what we claim are the proper functions. I want particularly to mention another subject which came up yesterday and that had to do with whether or not, the Hanson case passed upon the requirement of membership in addition to the payment of dues. I rechecked the record last night in the Hanson case, because I wanted to be on solid ground, technically and otherwise. And I find that in the Hanson case, it was admitted by the attorneys for the other side that there was not, in this case, any question of compulsory -- I mean in the Hanson case, any question of compulsory membership raised. Mr. Justice Black asked the question at page 59 and 60 of the transcript in the Hanson case. He says, “Does this relieve him from being compelled to subscribe to such an association as that? If you don't want to see whether it does or does not, is that question raised here?” And Mr. Schoene says, "I think it definitely is not raised here, Mr. Justice Black." That is commented upon on page 8 of our December 20th -- 29th brief and at page 80 of our December 29th brief and is covered very -- very fully. And it shows that -- and of course, the decision in the Hanson case says that, "It decides only that in effect, the members shall not be or the employees shall not pre writers." It -- the language of course is not that, but it says, "It's narrowed solely to the matter of making them pay their part of the financial load in collective bargaining." So, I would like to correct or clear -- clear my statement of yesterday and say that we do not believe the Hanson case ever intended or did pass upon or approve compulsory membership because, as was said at page 8 and page 80 of our most recent brief, it was not even dealt with. And of course in addition to that, it was clear in the Hanson case, as admitted by Mr. Schoene, reported on page 6 of our brief, the question of use of money for political purposes was not raised by the pleadings in the Hanson case. So for two reasons, we would say the Hanson case would not be authority to say that in this case, our clients or the class could be bound to be members of a union doing such as admittedly is done here, practicing all forms of politics, legislative politics and electioneering politics and such matters. I wanted to get that clear. Now, something was said by Mr. Schoene about there being no question that there was no ideology, no indoctrination program in this case that no contention had been made to that effect. That is strictly in error, because we have developed that at great length in our briefs and, of course, all the literature which we had to buy from them if we were members and the provisions of their charters and bylaws are all headed in the direction of particular doctrinaires, which were constantly put in our hands and put upon us. And so, that is one of the big phases of the cases, not only the spending of money to elect people. Not only the spending of money to get legislation, but the spending of money as you'll see in accordance with their principles as stated in their charters and bylaws, all of which are in the record show that they are seeking, that this group act has a class and make its presence felt as a class thinking along certain lines. They even went so far as to say, that the Congress ought to be authorized to overrule the Supreme Court. I'm not mentioning it just because it relates to this body, but there are many things in there concerning which my clients might have some disinclination to go. And all of that is a part of the general program, which is constantly put before and in the hands of our clients and then assisted upon, in connection with the associations. Some point was made yesterday about the majority having a right in a compulsory union to accept the policy, of course, that's not so. Involuntary organizations, the majority can rule but when they seek the cloak of federal authority and when they go into the arena of politics, naturally, every man is harboring of himself in matters of politics and in matters of election, and the majority was never intended to rule there. It was also said that -- yesterday that my clients have complete freedom to do what they wanted, to practice their politics, all they've got to do is to pay their money in and then go do what they please. That wasn't said in the case of Jehovah's Witnesses, where people salute -- were required to salute a flag even though they could go and salute a hundred other flags a minute later. I believe my time is up. Thank you.
Earl Warren: Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice, may it please the Court. The United States thinks there is a distinct difference between the expenditure of this money and the collection of it. It adheres to the position that I tried to present yesterday that the statute provides for the payment of these dues under a contract that the statute permits or provides for and that the -- it is contemplated, implied in the statute that those dues will only be used for lawful and proper purposes. We think that the cases cited by counsel for the appellees are not in point. Where they say that there's a burden upon interstate commerce and the cases that they refer to either by reason of a licence or by reason of a tax. And there, this Court has approved an injunction against that burden on interstate commerce, because it -- the collection of a tax itself, is unlawful. This case is entirely different from that. This is a case where the payment of the funds is contemplated to be lawful in all respects. And it's -- it is the expenditure that can be questioned. It is more like the cases where a state has the power to tax an individual under the general tax power for various purposes. And the tax is collected and then misapplied and then, you can enjoin the misapplication under various state constitutions because of that misapplication. But you can't keep from paying the tax. You can't enjoin the collection of the tax and we think that is the distinction in this situation. Furthermore, the United States' position, I want to make it very clear in this case is that there is no constitutional question in this case that the Court should reach. That the facts are not so developed in this record, that those questions are finally presented to the Court in a manner that you need them and that you require in -- under your cases for a determination of constitutional questions. You do not decide constitutional questions until they are both right and they have to be decided so that in this case, the -- a decree should be reversed and sent down -- sent back for further consideration. Now, the problem that I have -- I think I can illustrate somewhat from the record in regard to the extent of these expenditures. The questions was asked to me in regard to what I consider a peripheral expenditure, one of the most extreme that is in regard to direct contributions to a political campaign, the activity -- legislative activities and many of those and the maintenance of the union, all of those the United States think are generally a very large part, would be perfectly lawful in proper expenditures of this money on behalf of the union activity. Now the -- we cannot tell from this record whether there was even one cent contributed to this particular type of activity and it certainly shouldn't be passed upon by this Court as a constitutional question, unless you can at least find from the record that someone contributed at least one cent.
Hugo L. Black: How do you -- how do say that in the face of the findings of the Court of Georgia?
J. Lee Rankin: Well because it says there was a substantial amount for all of these various purposes.
Hugo L. Black: What it says that they found that they were constantly doing that. The union admitted it. The funds were used for that purpose. The court found they were used to support candidates. Are you saying that before -- suppose it's unconstitutional, are you saying that before the court decides that a man is being deprived of his constitutional rights, you've got to trace each penny that he pays and see whether that particular penny went through channels and ultimately was spent in a campaign?
J. Lee Rankin: No Mr. Justice Black, I don't. But I say --
Hugo L. Black: Well, I don't see how you get around that finding? I understand how you can argue the issue, but I don't understand how you can escape the finding and say they are not clear insofar as the issue presented is concerned.
J. Lee Rankin: Well, what I'm trying to show is that under this record, it's clear that a substantial amount of the dues were spent for all these purposes.
Hugo L. Black: Well, did that include the purpose that they say is unconstitutional?
J. Lee Rankin: Yes --
Hugo L. Black: Why?
J. Lee Rankin: -- but I'm saying that you --
Hugo L. Black: What difference does it make then as to whether you should differentiate between those if they point out it here? And that's the finding and they are lead it deprives them of a constitutional right, why are they not entitled to a remedy?
J. Lee Rankin: Well, my answer to that is this. That if you can show that a man has spent say $100 for a long list of proper expenditures and you can't tell what -- there's some part of that $100 that is spent for an unconstitutional purpose, but you can't even tell whether it is one penny, then I say the chances were does not rise.
Hugo L. Black: But, how -- you -- what you're saying it seems to me, to be a contradiction in turn. You say that the $100 from the collective funds spent for some legitimate and some illegitimate purposes, that maybe here, you can't find that there was one penny spent for the illegitimate purpose. How can that be?
J. Lee Rankin: Well, because the record is not so defined. It takes in the stipulation and in the proof, constantly, a substantial portion was spent for all of these things. Now, --
Hugo L. Black: Did they include illegitimate purposes assuming they're illegitimate?
J. Lee Rankin: Yes, but you can't tell how much and that --
Hugo L. Black: For what -- what difference does it make how much? If the money is spent for an unconstitutional purpose, well, why are they not entitled to have a decision? And why should it be hanging far on the basis that because you can't tell whether it was $1 or $50, although they're able to find and see if anything more, but what -- why should that deprive a person to the right to have his constitutional question decided?
J. Lee Rankin: Well, the case was tried on the theory that all of these things, any participation in legislation that was under their definition, not germane to collective bargaining and that's a very tight definition. Anything that was not within that classification was unconstitutional. So when they said, under the findings a substantial portion, they have all of those things.
Hugo L. Black: Suppose they are, suppose some of them are more legitimate and some are illegitimate. Suppose some of them as you say peripheral and some are not, it still, does it not, includes in it finding if they have spent that money, taken that money and required them to belong to the union, and spent their money to advocate views that they do not favor. Now suppose some of it relates to legislation which does not apply, but suppose it does apply and suppose they have no more right to spend it for one type of propaganda legislation and another, if they're against it, why should they not have a decision on this? Why should we wait when the issues right here squarely before us?
J. Lee Rankin: Well because you constantly said that you – on constitutional issues you didn't decide them, until they are right.
Hugo L. Black: Until they're presented.
J. Lee Rankin: And you don't decide them until the record is such that you can tell what you're deciding.
Hugo L. Black: Well, we can tell, can we not, whether we're deciding here on these findings and do we not have to decide, whether they have coerced these people under law to belong to a union, and then spent a part of the money which they contributed out of the collected funds for the purpose of advocating views they are against. We can find that can't be necessary, isn't it?
J. Lee Rankin: Well I would think this Court would not find that the expenditure of a fraction of a cent to support a candidate which was objected to by a very small minority of the union, maybe these six, was a justification of holding this statute be unconstitutional insofar as it was applied in that manner.
Hugo L. Black: But you have an inseparable fund, how are you going to say that it's just a fraction of one percent? Would you say that people, suppose they were spending that money for church matters, the church to which they were opposed, and then presented the same thing, would you say that these people must wait about having a decision until they could find out how many dollars of their money went into the fund that was used to do that?
J. Lee Rankin: Well, Mr. Justice Black, I certainly would not close down the church. I would let the church run everything else. And I would try to find out what there were spending for that was bad and stop just that little tiny part. Now that's what I'm trying to say.
Hugo L. Black: This is not a question of closing down the church or the -- or the other thing. That's a question of the union spending the money and assuming that it gives it to a church or uses it for political purposes and the record show this, how can we conscientiously, say if we -- if it is our duty to protect constitutional rights, refuse to pass on it when it instead was in the face, merely because we cannot identify each particular penny that went to each particular place.
J. Lee Rankin: Well because there is so much of it that the union has a proper, lawful right to use in the manner that they did.
Hugo L. Black: Well that's -- that's the end of it --
J. Lee Rankin: And you shouldn't stop --
Hugo L. Black: But we should not include a prohibition in connection with that which the Court finds could be constitutionally expended. But that's a different -- that's the question of the decree.
J. Lee Rankin: And then I say that in trying to develop a decree that would take care of your problem, which I can see is a serious question in this case. Nevertheless, you should know before you'd determine that that statute was unconstitutional, as so applied, that these people were hurt in some amount and be able to see what it is and all the facts in relation to it.
Hugo L. Black: But why do we have to send back to find this? And this is the issue they raised. They've been compelled to pay dues which have been put into a collective fund, a part of which the union admits, doesn't -- it claims it has the right to do it and maybe it has - I'm not now, talking about its eventual determination - which the union admits being used for the election or the seat of candidates that these people are opposed to, and they have that (Inaudible). What stronger case could a man present to show that he is entitled to the decision than that?
J. Lee Rankin: Well, the stronger case that I'm trying to point is if it would show exactly how much is spent for the purposes that's unlawful. And that you have the facts before you as to the justification for the expenditure in this particular manner that the parties claim was unlawful. So you could examine the full range of the constitutional question of how that First Amendment right was affected by the facts of this particular case in detail. And I don't think that any chancellor under their decisions would ordinarily say, if there was one cent spent unlawfully and 99 cents were spent lawfully, that you would stop everything and give the general injunction or you would even reach in possibly to do anything about that amount that was so small in view of all the other activities.
Hugo L. Black: It might be small to you, but it might not be small to the man who was being compelled by law to contribute money to elect candidates that he violently opposes.
J. Lee Rankin: I recognize that view, Mr. Justice Black.
Hugo L. Black: And that question is here, by agreement of the parties, stipulation of the parties. They have agreed that the money had been collected and used for that purpose and that the people were compelled to join the union. And the Government now comes and says we should not accept that stipulation and should not accept the findings based on those stipulations, because we don't know just how much of the money was spent as they alleged unconstitutional -- unconstitutionally.
J. Lee Rankin: I don't mean, Mr. Justice Black that we're trying to go -- depart from the stipulations or the findings, but I'm trying to show the limitations in those findings. And that they don't give you a basis for constitutional decisions.
Earl Warren: Mr. Schoene.
Lester P. Schoene: Mr. Chief Justice and may it please the Court. During the discussions yesterday, there were a number of references from both sides of the bench, I think perhaps inadvertent, to assessments being made for political uses. I think I made it clear in my original argument that we are not here concerned with any assessments of any sort. So far as this record shows, none of the defendant unions has ever made any assessment for any purpose. The expenditures that we are concerned with here are expenditures from general union funds derived from various sources, including initiation fees and dues, but also including returns on investments of accumulated funds and other items of income of that sort. In any event to the extent that members under a union-shop contribute to those funds, the contributions involved are only the regular initiation fees and dues uniformly required as a condition of acquiring or maintaining membership. Now, I think it's particularly important to bear that in mind, because in a question addressed to Mr. Kramer yesterday, Mr. Justice Black closed, a hypothetical situation of a statute of Congress levying a special tax for the purpose of raising funds to support one political party or the other. In order to make that question analogous to any issue in this case, the special tax would have to be eliminated and the question posed relate to an appropriation out of the general revenues. Now, I would still think that such an appropriation was invalid, but I think not because of the First Amendment, but because it would exceed the function or the purposes enumerated in the Constitution for which Congress has authority to appropriate money, broad as those purposes are. In other words, that would be analogous to an ultra vires expenditures on the part of the union. And as I also pointed out yesterday, there is no claim of expenditures ultra vires the constitution and bylaws of the union or in violation of federal or state law. Now Mr. Gambrell also referred in his argument, if I understood him correctly, to the unions disciplining their members to think as the union thinks. I think those were the -- approximately the words he used. Now, nothing of that sort is involved in this case, as a matter of fact, under Section 2, Eleventh of the Railway Labor Act and the terms of the union-shop agreements here involved. The agreement may not be applied to anyone to whom membership is not available or if they are on the same terms and conditions as generally applicable, or for whom membership is denied or terminated for any reason other than his failure to pay the periodic dues, fees, and assessments uniformly required as a condition of maintaining membership. Similarly now, Mr. Gambrell this morning, spoke of the publications that are forced upon these individuals. Well, they're not forced upon and they don't have to look at them, they -- this is like saying, the Postmaster General forces the junk mail that is delivered to my mailbox on me. Any of these people were free to do with union publications exactly what I do with the junk mail.
Felix Frankfurter: -– your suggestion I think it is that you don't pay for the junk mail that you don't look at.
Lester P. Schoene: Well, I pay taxes that help absorb the deficit in the Post Office Department.
Felix Frankfurter: I know you got this set forth in your brief, but I don't like leave oral argument, Mr. Schoene. Why are you opposed? What is your objection to the Government's position?
Lester P. Schoene: What, what --
Felix Frankfurter: What is your objection to the Government's position?
Lester P. Schoene: We feel Mr. Justice that there actually is no substantial constitutional issue presented by the mere expenditure of money. And that consequently, it is proper for this Court to say so, at this time.
Felix Frankfurter: Are you saying -- are you saying that or does that mean that on the record, the complaint, if that's what it was in a motion or whatever the pleadings were, the finding that base a judgment exclusively on the legal materials which compel judgment, nothing has been shown that these were involved, occurs taking of money from somebody's pocket for unconstitutional purposes?
Lester P. Schoene: I think that's a fair statement of our position, yes.
Hugo L. Black: Well if you leave that for unconstitutional purposes, are you saying that there has been no coercion that required people to join -- to join the union and pay dues against their consent?
Lester P. Schoene: No, I'm not saying that I --
Hugo L. Black: You stipulated to the contrary.
Lester P. Schoene: Well, that's right. We -- we shall stipulate it and --
Hugo L. Black: And you stipulated to the contrary, did you not, that the money had been used for political purposes to fund -- out of which this fund money has came from?
Lester P. Schoene: Some has been so used, that -- that's --
Hugo L. Black: All through the years?
Lester P. Schoene: That's right.
Felix Frankfurter: Let me change my -- broaden my question. Are you saying that on the pleadings and stipulations in this case, there is no showing or no allegation to justify determination that the money was coercively contributed by the petitioners in this case, for expenditures that are illegal, as a matter of federal law whether constitutional or statutory?
Lester P. Schoene: I think we are saying that, yes.
Felix Frankfurter: Well, in other words, there has to be illegality in what the union is doing to coming -- to come here and say that a federal right has been infringed.
Lester P. Schoene: That is exactly our position.
Hugo L. Black: What you are saying is, as I understand it there, the money has been collected from them by compulsion under the law. That's under federal law, but you say that federal law is not unconstitutional.
Lester P. Schoene: That's right.
Hugo L. Black: And that's the issue that's presented to us, isn't it?
Lester P. Schoene: That's right.
Hugo L. Black: And do you think any additional facts that you could offer or they could offer would make that issue any clearer than it is now?
Lester P. Schoene: No, I don't think it could Mr. Justice Black. I do think that if some unconstitutionality of the expenditure were demonstrated, the relief given below is wrong.
Hugo L. Black: I understand that.
Lester P. Schoene: And that -- and to that extent, I would agree with the Solicitor General that the relief has been misconceived.
Hugo L. Black: Means too broad?
Lester P. Schoene: That's right.
Felix Frankfurter: I must -- I must return to the broadening I gave to my question. Isn't it -- it isn't nearly whether what was done here under such, such authorization or call it what you will, under such connection as the -- what is it, 2, Eleventh Act?
Lester P. Schoene: 2, Eleventh, yes.
Felix Frankfurter: Under such connection as that has and what was done here, does it violate either the claimed violation of the First Amendment or does it go beyond what 2, Eleventh authorizes you, by impliedly restricting the authorization for collective agreement to allow no money is to be collected, except to be expended for the process of collective bargaining?
Lester P. Schoene: Well I -- in --
Felix Frankfurter: You have to do that --
Lester P. Schoene: -- in my view, the --
Felix Frankfurter: Well the statute might -- the statute -- the authorization, which Congress gave by that amendment, may have confined the conditions under which you may make a union or closed shop agreement.
Lester P. Schoene: Well it did.
Felix Frankfurter: And if it has -- pardon me.
Lester P. Schoene: It did.
Felix Frankfurter: Well, it did – it's the provisions, but I mean as to this problem. Certainly it did, but I mean as to this problem, Congress could explicitly have spelled out certain modes by which dissident members of the union could withdraw their contribution that they are set to --
Lester P. Schoene: (Inaudible) decline to do so.
Felix Frankfurter: Alright. There maybe, in other ways impliedly, almost all legislation carries with an implication, if only the implication of the context in which it is to be construed, impliedly asked that you would be -- you would be running up against the statutory controlling limitations, if any such implication could be spelled out from 217 – 2, Eleventh.
Lester P. Schoene: I think that's right. I think that --
Felix Frankfurter: So, it isn't merely a constitutional limitation, but direct or implied statutory limitation --
Lester P. Schoene: I -- I think that that's the --
Felix Frankfurter: -- because your right to have a closed shop derives from Congress.
Hugo L. Black: And may I ask you if you are raising that question here, that the statute does permit you to do what you have done or do you claim that the statute does not permit you to do what you have done?
Lester P. Schoene: We are claiming that the statute does permit it.
Hugo L. Black: Just exactly what it's been found --
Lester P. Schoene: That's right, that's right. Now, we have -- we have shown in our brief in response to the Solicitor General's brief, beginning at page 2 of that brief. We have shown that this very issue as to the nature of union expenditures, has been before Congress at least three times, that it was there during the process of enactment of Section 2, Eleventh. It was there earlier and it's been there again since. In fact, it arose in Congress by reason of an amendment to another piece of legislation that was introduced by Senator Potter, as a direct consequence to a decision of the Supreme Court of North Carolina, contrary to the decision of the Supreme Court of Georgia in this very case. And Congress has had at least three occasions to consider whether it should enact legislation or limit the authority of the union-shop agreements, so as to avoid the kind of expenditures herein complained of, or to permit union members who objected to the nature of the expenditures to retain or to recover or retain a part of those dues and Congress has on each occasion, rejected any such approach. I bring also to your attention a portion of the brief amicus filed by the AFFL-CIO, beginning at page 14 of that brief, which contents are very splendid, historical documentation of the activities of rail -- of labor unions in this country. It shows that before the nation was even founded, before we had a Constitution, Labor unions in this country are traditionally always engaged in activities other than strictly confined to the negotiation and administration of rates of pay in terms and conditions of employment. It has always been necessary for them in order to protect their very existence, in order to provide conditions under which they can function effectively to engage in legislative and political activities.
Potter Stewart: Of course Mr. Schoene, before the -- before the union-shop, none of those activities would've been solved or brought up any of the constitutional claims here involved.
Lester P. Schoene: That -- that is correct. Now, we have shown, however, and have quoted from this Court's opinion in Colgate-Palmolive-Peet Company against the NLRB 338 U.S. at page 362, recognition by this Court, that the union-shop and the closed shop also are traditional, historic instruments of collective bargaining. They, no less than the activities of unions, antedate the nation itself. Now, I realized Mr. Justice Stewart that that combination, in and off itself, does not raise the issues that are tendered here, but that the combination, plus the statute is what gives rise to the issue. But what I'm suggesting to you is that in the application and interpretation of the Constitution, you can't treat the Constitution itself in the abstract either, what has been traditional, historic function of labor organizations both with respect to the activities in which they engage and with respect to the kind of agreements that they make, must certainly be relevant to whether the First Amendment rights are violated when Congress permits a union-shop agreement to be made and says, "We are hereby preempting this field and irrespective of state law, we are permitting union-shop agreements to be made." Surely, this whole course of history antedating the nation itself, is relevant to whether that permission on the part of Congress and the negotiation of a traditional type of labor agreement, plus engaging in the activities that unions have engaged in for centuries, violates any First Amendment rights.